Citation Nr: 1728256	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides.

4.  Entitlement to a rating in excess of 10 percent for status post fracture, left second phalanx.

5.  Entitlement to a compensable rating for postoperative residuals of bilateral inguinal hernia.

6.  Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file; however, the VLJ who conducted that hearing is no longer employed by the Board.  In May 2017, the Veteran was sent a notice letter informing him of his right to a new hearing.  No response has been received from the Veteran; therefore, the Board will proceed accordingly.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  

In April 2015, the Board, inter alia, remanded the appeal for further development.  On remand, the claim of entitlement to service connection for a pulmonary disorder was granted; it is no longer on appeal.

The appeal was last adjudicated in a November 2016 supplemental statement of the case.  Since then, the Veteran submitted new and pertinent evidence in December 2016 and January 2017.  Pursuant to 38 U.S.C.A. § 7105(e), if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests initial consideration by the agency of original jurisdiction (AOJ).  In this case, the substantive appeal was filed after February 2, 2013, and the Veteran has not explicitly requested initial AOJ consideration.  Accordingly, the Board will review this evidence in the first instance; remand is not required for initial AOJ consideration of this evidence.  

The issue service connection for diabetes mellitus, a skin disorder, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post fracture, left second phalanx, has not approximated moderate severity at any point during the appeal period.

2.  The Veteran's postoperative bilateral inguinal hernias have not recurred, but do manifest in groin and abdominal pain.

3.  The Veteran has two surgical scars associated with the service-connected bilateral inguinal hernia.  The scars are linear and painful.

4.  Per audiological evaluations, the Veteran's hearing loss has manifested in no worse than Level IV hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post fracture, left second phalanx, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);       38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40-4.71, 4.71a, Diagnostic Code 5299-5284 (2016).

2.  The criteria for a compensable rating for postoperative residuals of bilateral inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);         38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7338 (2016).

3.  The criteria for a separate 10 percent rating for scars associated with postoperative residuals of bilateral inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.25, 4.26, 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

II.  Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


A.  Status Post Fracture, Left Second Phalanx

The Veteran's status post fracture, left second phalanx is rated 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  The hyphenated rating shows that the disability is rated analogous to DC 5284 for foot injuries, other.     See 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Upon review of the rating schedule, the Board finds no other code under which it would be more appropriate to evaluate the Veteran's disability.  The Veteran's disability is to his skeletal system and anatomically relates to his left foot; thus, DCs 5276 to 5284 warrant consideration as they pertain to musculoskeletal disabilities of the foot.  DCs 5276 to 5283, however, pertain to specific disabilities that the either Veteran does not have or are not service-connected.  Moreover, the symptoms and functional effects of the Veteran's disability - primarily pain, to include on movement - are better represented by the criteria of DC 5284.  The Court has held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions, and rejecting the argument that Diagnostic Code 5284 is a "catch-all provision."  See Yancy v. McDonald, Vet. App. 484, 494 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy. Id

The Veteran's service-connected left foot disability is not manifested by flat foot, weak foot, claw foot, metatarsalgia, hallus valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283, respectively, are inappropriate and will not be discussed.

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate," "moderately severe," and "severe" are not defined by in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See           38 C.F.R. § 4.6.

The Veteran seeks a rating in excess of 10 percent for status post fracture, left second phalanx (left foot disability).  The appeal period before the Board begins on May 27, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted.

The Veteran underwent a VA examination in September 2010.  He reported pain and swelling in the left foot after prolonged walking.  He reported that if he stands on his tip toes he gets pain in the metatarsal areas just behind the metatarsal heads of the toes.  On physical examination, there was objective evidence of painful motion and tenderness at the second metatarsal head on palpation.  The Board notes that the examination report also contained a number of findings related to his service-connected left ankle disability, which is not on appeal.  These findings included symptoms and functional effects such as swelling, weakness, reduced dorsiflexion, fatigability, and laxicity.  The Board also notes that the examination report mentioned that the Veteran's symptoms are treated by custom molded orthotics.  A review of the VA treatment records shows that these are prescribed to treat bilateral flat foot, which is unrelated and not service connected.

The Veteran underwent another VA examination in October 2016.  He reported pain over the second toe after prolonged walking.  He did not report flare-ups or any functional loss.  On examination, the examiner noted that there was pain, to include on weight-bearing, but it did not cause functional loss.  The examiner described the pain as a minor discomfort with moderate pressure not affecting gait.  The examiner noted that the foot condition would not chronically compromise weight-bearing.  When queried whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time, the examiner answered that they did not.  The Board notes that the examiner did not make a finding that weakness, fatigability, or incoordination were present; rather, that was simply the construct of the question.  Based on the examination, the examiner determined that the Veteran's left foot disability was of mild severity and that it did not impact the Veteran's ability to perform any type of occupational tasks, such as standing, walking, lifting, sitting, etc.

Based on a review of all of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  A higher rating would be warranted for a moderately severe foot injury; however, throughout the claims period the Veteran's service-connected left foot symptoms and functional effects have been relatively mild.  The disability has primarily manifested in pain, painful motion, tenderness at the second metatarsal head, and subjective reports of swelling.  Pursuant to the Veteran's description of these symptoms and the examination findings, the severity of these symptoms is mild and they cause minimal functional impairment.  What functional impairment is present, manifests as pain after prolonged walking, pain upon standing on tip toes, and minor discomfort upon moderate weight-bearing.  The foot disability does not affect the Veteran's gait or otherwise hinder ambulation.  The Board emphasizes that these symptoms and functional effects are so slight that the October 2016 VA examiner determined that the Veteran's pain and painful motion did not actually cause any functional loss.  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25, Vet. App. 32, 38 (2011) (pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance).  Given the foregoing, the Board cannot conclude that the Veteran's left foot disability more nearly approximates a moderately severe foot injury.  38 C.F.R.    §§ 4.7, 4.118, DC 5284.  There is no doubt to be resolved; a rating in excess of 10 percent is not warranted.

In reaching this determination, the Board reiterates that the medical evidence of record shows symptoms and functional effects, such as weakness, decreased dorsiflexion, fatigability, and laxity that are related to the Veteran's service-connected left ankle disability which is not on appeal.  Consideration of those symptoms and functional effects in this evaluation is prohibited as it would constitute pyramiding.  38 C.F.R. § 4.14.  There are no additional expressly or reasonably raised issued presented on the record.

B.  Postoperative Residuals of Bilateral Inguinal Hernia

The Veteran's postoperative residuals of bilateral inguinal hernia is rated noncompensable pursuant to 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A Note following DC 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

The Veteran seeks a compensable rating for postoperative residuals of bilateral inguinal hernia.  The appeal period before the Board begins on May 27, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that a compensable rating pursuant to DC 7338 is not warranted but a separate 10 percent rating for associated scars is warranted.

The Veteran underwent a VA examination in September 2010.  It was noted that the Veteran's service-connected disability stems from in-service bilateral hernias which were surgically repaired in April 1991.  To date, the hernias have not recurred.  The Veteran reported pains in his groin.  He described the pain as an occasional sharp pain lasting a few seconds.  On examination, no hernia was found.  The examiner opined that the hernia disability has no significant effects on occupation or usual daily activities.

In July 2014, the Veteran testified at a videoconference hearing.  The pertinent testimony focused on the presence of painful and tender surgical scars from the hernia operation in 1991.  The Veteran also testified that he experiences lower abdominal pains specifically as a result of his scarring.  

The Veteran underwent another VA examination in October 2016.  No current hernias were found on physical examination, and the examiner indicated that the disability was without residuals.  Two surgical scars were noted, one on the left and another on the right.  The scar on the right measured 9cm by 0.75cm.  The scar on the left measured 11cm by 1cm.  The examiner indicated that the scars were neither painful nor unstable.

Based on a review of the entire evidence of record, the Board finds that a compensable rating for postoperative residuals of bilateral inguinal hernia is not warranted.  Pursuant to DC 7338, a compensable rating for a postoperative inguinal hernia requires recurrence of the hernia, which has not occurred in this case.  There is no doubt to be resolved; the assignment of a compensable rating pursuant to DC 7338 is not warranted.

The Board has considered whether separate ratings are warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994); see 38 C.F.R. § 4.14.  At the July 2014 videoconference hearing, the Veteran testified that his surgical scars were painful.  The Veteran is competent to relate this symptom of his own illness, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the Board finds him to be credible in this regard because he has historically complained of this symptom, see, e.g., April 1998 VA examination report.  Examination reports have shown both surgical scars to be well-healed and skin-colored.  They are also linear.  The April 1998 examination report noted mild subcutaneous adherence.  The right scar measures 9cm by 0.75cm, and the left scar measures 11cm by 1cm.  Given the foregoing, the Board finds that the painful scars associated with the postoperative residuals of bilateral inguinal hernia warrant a separate 10 percent rating pursuant to 38 C.F.R. § 4.118, DC 7804.  This rating should apply to the entire appeal period.  A higher rating is not warranted under DC 7804 because the Veteran does not have more than two painful scars associated with the bilateral inguinal hernia.  Additionally, the scar disabilities described by DCs 7800 (burn scars), 7801 (deep and nonlinear scars), and 7802 (superficial and nonlinear scars) do not match the Veteran's scar disability; therefore, those codes are not for application.

The Veteran's postoperative residuals of bilateral inguinal hernia has also manifested with occasional pain.  During the September 2010 VA examination, the Veteran described the symptom as an occasional sharp groin pain lasting a few seconds.  The examiner noted that these pains had no impact on any type of employability.  While pain is not specifically mentioned in the schedular criteria of DC 7338; the rating criteria for the painful scar adequately address pain associated with the hernia.  There are no additional expressly or reasonably raised issued presented on the record.

C.  Bilateral Hearing Loss 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from TABLE VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.  These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran seeks a compensable rating for bilateral hearing loss.  The appeal period before the Board begins on May 27, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

In September 2010, the Veteran underwent a VA examination.  The Veteran reported trouble hearing, particularly high pitches.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
45
75
75
51.25
94
LEFT
15
35
55
55
40
94

As shown in the table, objective testing produced a puretone threshold average of 51.25 in the right ear and 40 in the left ear.  Maryland CNC speech discrimination scores were 94 percent in each ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the left and right ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

In October 2016, the Veteran underwent a VA examination.  The Veteran reported that he needs his hearing aids or else he has to turn the TV and radio up louder.  He also reported that his wife complains about his hearing and that he does have to ask her to repeat things.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
55
85
105
68
82
LEFT
20
55
65
65
51
88

As shown in the table, objective testing produced a puretone threshold average of 68 in the right ear and 51 in the left ear.  Maryland CNC speech discrimination scores were 82 percent in the right ear and 88 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level IV impairment in the right ear and Level II impairment in the left ear.  Entering these numeric designations into TABLE VII yields a noncompensable or 0 percent rating.            38 C.F.R. § 4.85, DC 6100.

In reviewing the VA examination reports, since the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz was not recorded at 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment was not shown at any time during the appeal period.  38 C.F.R. § 4.86.  

On the basis of the audiological evaluations of record, the Veteran's bilateral hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  See id.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A rating in excess of 10 percent for status post fracture, left second phalanx, is denied.

A compensable rating for bilateral inguinal hernia is denied.

A separate 10 percent rating for scars associated with bilateral inguinal hernia is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

Further development of the remaining claims on appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).


Development of Herbicide Exposure Allegations

VA's Adjudication Manual provides directions for verifying herbicide exposure on a factual basis.  M21-1, IV.ii.1.H.7.a.  The RO has not complied with these directions; therefore, further development is required on remand.

The Veteran has alleged exposure to herbicides at Barksdale Air Force Base (AFB), Louisiana, see March 2013 VA Form 9, and at Anderson AFB, Guam.  Thus far, the RO's development only considered exposure at Anderson AFB.  Consideration must be given to both locations.

The RO must request a review of Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  The RO must also send an email with the dates, locations, and circumstances of claimed herbicide exposure to Compensation Service for confirmation.  Again, both of these actions must be done for Barksdale AFB and Anderson AFB.  The Veteran should be contacted if any clarification is required.

A determination should be made as to whether there is sufficient information to permit a search by the Joint Services Records Research Center (JSRRC).  The RO made this determination in August 2010 and September 2016 and both times found that there was a lack of information required to verify exposure to herbicides.  In the August 2010 Memorandum, the decision was based in part on the JSRRC Coordinator's own determination that new and material evidence had not been submitted by the Veteran.  The Board notes that it is unclear how a determination pertaining to new and material evidence is relevant and, in any event, the Board has since reopened all related claims and the Veteran has submitted evidence in support of his herbicide exposure allegations.  In the September 2016 Memorandum, the decision was based in part on a response from the Air Force Historical Research Agency (AFHRA).  While this development was helpful, the AFHRA response and the Memorandum only considered exposure to herbicides at Anderson AFB and did not consider the Veteran's assertions regarding Barksdale AFB.  For the reasons outlined above, a new determination should be made as to whether there is sufficient information to permit a search by the JSRRC.  If there is not, then a new formal finding should be made by the JSRRC Coordinator.

Skin Disorder

In October 2016, the Veteran underwent a VA examination to determine the nature and etiology of his skin disorder.  The examiner could not provide a current diagnosis because, at the time of the examination, the Veteran was free of skin problems and a current condition was not documented in his medical records.  The examiner advised the Veteran to report to his primary care provider when the skin condition reappears and to photograph it as evidence of its existence.  

In December 2016, the Veteran submitted photographs verifying the existence of a current condition.  Accordingly, the Board finds that a new VA examination is warranted.  If possible, the examination should be scheduled during a flare-up of the skin condition.  If the condition is not present at the time of the examination, then, to the extent possible, the examiner should provide a diagnosis and etiological opinion based on the Veteran's photographs, interview, and the other evidence of record.  The Board notes that a historical review of the Veteran's skin problems, both during and after service, was provided in the April 2015 Board decision.

Additionally, on remand, the Veteran should be asked to identify all sources of VA and non-VA treatment for his claimed skin disorder and provide authorization so that pertinent records may be obtained.  See October 2016 VA examination report (Veteran reported seeing a dermatologist in the 2000s).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed skin disorder.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  The Board notes that during the October 2016 VA examination he reported to seeing a dermatologist in the 2000s; thus, VA has been put on notice of the existence of this potentially relevant evidence.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R.            § 3.159 (e).

3.  Attempt to verify the Veteran's herbicide exposure allegations in accordance with M21-1, IV.ii.1.H.7.a.  Consideration must be given to the Veteran's alleged herbicide exposure at Barksdale AFB and Anderson AFB.  Development should include, but is not limited to, the following:

A.  Request a review of Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.

B.  Send an email with the dates, locations, and circumstances of claimed herbicide exposure to Compensation Service for confirmation.  

C.  Determine whether there is sufficient information to permit a search by the JSRRC.  If there is not, then a new formal finding should be made by the JSRRC Coordinator.

Again, all development must be done in consideration of exposure at both Barksdale AFB and Anderson AFB.

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's skin disorder.  If possible, the examination should be scheduled during a flare-up of the Veteran's condition.  The entire claims file, and a COPY OF THIS REMAND, must be reviewed in conjunction with the examination.

The examiner should provide a diagnosis for the skin disorder(s).  

For each diagnosed disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in, or is otherwise related to, active service, to include exposure to herbicides.

If the condition is not present at the time of the examination, then, to the extent possible, the examiner should provide a diagnosis and etiological opinion based on the Veteran's photographs of his condition, the interview, and the other evidence of record.  The Board notes that a historical review of the Veteran's skin problems, both during and after service, was provided in the April 2015 Board decision.

For the purpose of providing an etiological opinion, the examiner should presume exposure to herbicides.  If a negative opinion is provided, it may not be solely based on the absence of the Veteran's skin disorder(s) from the list of diseases the Secretary has found to be associated with herbicides.  See 38 C.F.R. § 3.309(e).

A complete rationale must be provided for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


